16‐2722‐cr  
United States v. Acoff 
                                        
                              UNITED STATES COURT OF APPEALS 
                                   FOR THE SECOND CIRCUIT 
 
                                         SUMMARY ORDER 
                                                                             
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  WHEN CITING A 
SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE 
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION ʺSUMMARY ORDERʺ).  A 
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED 
BY COUNSEL. 
                                                                    
                    At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 11th day of September, two thousand seventeen. 
                     
PRESENT:  RALPH K. WINTER,  
                    DENNY CHIN, 
                    SUSAN L. CARNEY, 
                                         Circuit Judges. 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
UNITED STATES OF AMERICA, 
                                         Appellee, 
                                                                                                    
                               v.                                                     16‐2722‐cr 
                                                                                       
JOSHUA J. ACOFF,                                                                             
                                         Defendant‐Appellant. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
FOR APPELLEE:                                                 BRIAN P. LEAMING, Assistant United States 
                                                              Attorney (Marc H. Silverman, Assistant United 
                                                              States Attorney, on the brief), for Deirdre M. 
                                                              Daly, United States Attorney for the District of 
                                                              Connecticut, New Haven, Connecticut. 
 
                                                                                             
FOR DEFENDANT‐APPELLANT:                  CHARLES F. WILLSON, Federal Defenderʹs 
                                          Office, Hartford, Connecticut.  
 
              Appeal from the United States District Court for the District of 

Connecticut (Shea, J.). 

              UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED.  

              On May 5, 2016, defendant‐appellant Joshua J. Acoff pled guilty to 

possession with intent to distribute and distribution of cocaine base in violation of 21 

U.S.C. §§ 841(a)(1) and (b)(1)(C).  On August 1, 2016, the district court sentenced him 

principally to 84 monthsʹ imprisonment.  Judgment was filed on August 3, 2016.  Acoff 

challenges the sentence on the grounds that the court misapplied the career offender 

enhancement based on his prior state drug conviction, which caused the court to 

miscalculate the resulting Guidelines range before imposing its sentence.  We assume 

the partiesʹ familiarity with the underlying facts, procedural history, and issues on 

appeal.  

              At sentencing, the court identified three Guidelines ranges that could 

arguably apply to Acoff: 151 to 188 months if the U.S.S.G. § 4B1.1 enhancement for 

career offenders applied, 37 to 46 months if the enhancement did not apply, and an 

adjusted range of 21 to 27 months pursuant to the courtʹs practice of eliminating 

sentencing disparities between offenses for crack and powder cocaine.  The court 

acknowledged that the applicability of the Career Offender Guideline would not affect 

                                           ‐ 2 ‐ 
 
                                                                                                  
Acoffʹs sentence in light of its decision not to sentence Acoff within these Guidelines 

ranges, but it proceeded to address the issue anyway ʺfor the record and also because, 

as I said, I think district judges need guidance on this question . . . .ʺ  App. 26.  It 

concluded that (1) Connecticut General Statute § 21a‐277, the statute underlying Acoffʹs 

prior conviction, is a divisible statute; (2) the modified categorical approach applied; 

(3) Acoffʹs conviction under § 21a‐277 was his second conviction for a ʺcontrolled 

substance offenseʺ as defined in U.S.S.G. § 4B1.2(b); and thus (4) Acoff was eligible for 

the career offender enhancement under U.S.S.G. § 4B1.1.  The court therefore 

determined that Acoffʹs applicable Guidelines range was 151 to 188 months.  It then 

sentenced Acoff to 84 monthsʹ imprisonment.  This appeal followed.   

               We review the district courtʹs application of the Sentencing Guidelines de 

novo and its factual findings for clear error.  United States v. Kent, 821 F.3d 362, 368 (2d 

Cir. 2016).  ʺIf we ʹidentify procedural error in a sentence, but the record indicates 

clearly that the district court would have imposed the same sentence in any event, the 

error may be deemed harmless, avoiding the need to vacate the sentence and to remand 

the case for resentencing.ʹʺ  United States v. Mandell, 752 F.3d 544, 553 (2d Cir. 2014) (per 

curiam) (quoting United States v. Jass, 569 F.3d 47, 68 (2d Cir. 2009)). 

               Here, the record plainly reflects that the district court would have 

sentenced Acoff to 84 monthsʹ imprisonment even if it had not found him eligible for 

the career offender enhancement.  The judgment of conviction itself specifies: 



                                              ‐ 3 ‐ 
 
                                                                                                  
       The non‐Guidelines sentence of 84 months reflects the Courtʹs determination that 
       neither of the two arguably applicable Guidelines ranges ‐‐ the one applicable if 
       the career offender guideline applied (which the Court determined it probably 
       did) and the one applicable if it did not apply ‐‐ would result in a sentence that 
       was sufficient but not greater than necessary to serve the purposes of sentencing.  
       (The same was true of a sentence within the range that would apply after 
       eliminating the crack/powder disparity). 
 
App. 64.  Moreover, the court indicated multiple times at sentencing that it would have 

imposed the 84‐month sentence regardless of whether the career offender enhancement 

applied.  The court, for example, expressly stated that it ʺwould impose this sentence 

even if [it] had reached a different conclusion as to the Guidelines and, specifically, 

even if [it] had found that the Career Offender Guideline did not apply.ʺ  App. 55‐56.     

               While it is true that ʺthe correct Guidelines range is ʹthe starting point and 

the initial benchmarkʹ for federal sentencesʺ and ʺwe cannot lightly assume that 

eliminating [an] enhancement[] from the Guidelines calculation would not affect the 

sentence,ʺ United States v. Feldman, 647 F.3d 450, 459‐60 (2d Cir. 2011) (quoting Gall v. 

United States, 552 U.S. 38, 49 (2007)), it is clear in this case that the courtʹs sentencing 

decision was not improperly influenced by its application of the career offender 

enhancement or calculation of the Guidelines ranges.  At sentencing, the court 

highlighted the seriousness of Acoffʹs offense, the fact that he committed the offense 

during two terms of supervised release, his ʺgreat persistence in being a drug dealer,ʺ 

and his ʺsustained failure to comply with the law.ʺ  App. 52.  It focused on the failure of 

his prior federal sentence of 60 months to specifically deter his criminal activity and to 



                                              ‐ 4 ‐ 
 
                                                                                                
protect the public from his conduct, considerations that ʺclearly called forʺ a longer 

sentence, App. 53, and on the sentencing need to promote respect for the law given that 

Acoff had committed his offense while on supervised release.  The court concluded that 

(1) a sentence within the career offender Guidelines range of 151 to 188 months would 

be greater than necessary in this case, (2) sentences within the otherwise applicable 

Guidelines ranges of 37 to 46 months and 21 to 27 months would be insufficient, and 

(3) the sentence imposed should be longer than Acoffʹs prior sentence of 60 months.  

The court then determined a sentence of 84 months was ʺsufficient, but not greater than 

necessary to meet the purposes of sentencing most salient in this case,ʺ App. 55, and 

explained that this sentence was appropriate regardless of whether the career offender 

enhancement applied.   

              We conclude that any error arising out of the courtʹs application of the 

career offender enhancement and calculation of the Guidelines ranges was harmless, 

and we decline to vacate Acoffʹs sentence on this basis.  While it is important that a 

sentencing court correctly calculate the Guidelines range to arrive at the right starting 

point, ʺ[t]here may be instances when, despite application of an erroneous Guidelines 

range, a reasonable probability of prejudice does not exist. . . . The record in a case may 

show, for example, that the district court thought the sentence it chose was appropriate 

irrespective of the Guidelines range.ʺ  Molina‐Martinez v. United States, 136 S. Ct. 1338, 

1346 (2016); accord Mandell, 752 F.3d at 553 (declining to vacate sentence where 



                                            ‐ 5 ‐ 
 
                                                                                                  
calculation error was harmless and district court ʺwould have imposed the same 

sentence in any eventʺ (quoting Jass, 569 F.3d at 68)).  This is such a case, as the district 

courtʹs careful analysis and discussion show that the sentence it chose was appropriate 

irrespective of the range.   

              We have considered Acoffʹs remaining arguments and find them to be 

without merit.  Accordingly, we AFFIRM the judgment of the district court. 

                                            FOR THE COURT: 
                                            Catherine OʹHagan Wolfe, Clerk 




                                             ‐ 6 ‐